


110 HR 1415 IH: Restoring the Constitution Act of

U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		 I
		110th CONGRESS
		1st Session
		H. R. 1415
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2007
			Mr. Nadler (for
			 himself, Ms. Harman,
			 Ms. Schakowsky,
			 Ms. Jackson-Lee of Texas,
			 Mr. Ellison,
			 Mr. Frank of Massachusetts, and
			 Ms. Lee) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committees on the
			 Judiciary and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the effective prosecution of terrorists
		  and guarantee due process rights.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring the Constitution Act of
			 2007.
		2.Definition of
			 unlawful enemy combatantParagraph (1) of section 948a of title 10,
			 United States Code, is amended to read as follows:
			
				(1)Unlawful enemy
				combatantThe term unlawful enemy
				combatant—
					(A)means an
				individual who is not a lawful enemy combatant and—
						(i)who directly
				participates in hostilities in a zone of active combat against the United
				States; or
						(ii)who—
							(I)planned,
				authorized, committed, or aided with specific intent the terrorist acts on the
				United States of September 11, 2001; or
							(II)harbored with
				specific intent any individual described in clause (i); and
							(B)may be used solely
				for the purpose of designating an individual as triable by military commission
				under this
				chapter.
					.
		3.Construction in
			 relation to Geneva ConventionsSubsection (g) of section 948b of title 10,
			 United States Code, is amended to read as follows:
			
				(g)Construction in
				relation to Geneva ConventionsTo the extent that any provision
				of this chapter is determined to be inconsistent with the obligations of the
				United States under the Geneva Conventions, the Geneva Conventions shall
				prevail, and such provision shall be deemed to have no further force or
				effect.
				.
		4.Determination of
			 unlawful enemy combatant status by combatant status review tribunal not
			 dispositive for purposes of jurisdiction of military commissionsSection 948d of title 10, United States
			 Code, is amended—
			(1)by striking
			 subsection (c); and
			(2)by redesignating
			 subsection (d) as subsection (c).
			5.Trial counsel and
			 defense counsel
			(a)Repeal of
			 Authority for Civilian Trial CounselSubsection (b) of section
			 948k of title 10, United States Code, is amended to read as follows:
				
					(b)Military Trial
				CounselSubject to subsection (e), trial counsel detailed for a
				military commission under this chapter must be a judge advocate (as that term
				is defined in section 801 of this title (article 1 of the Uniform Code of
				Military Justice)) who is—
						(1)a graduate of an
				accredited law school or is a member of the bar of a Federal court or of the
				highest court of a State; and
						(2)certified as
				competent to perform duties as trial counsel before general courts-martial by
				the Judge Advocate General of the armed force of which he is a
				member.
						.
			(b)Authority for
			 Civilian Defense CounselSubsection (c) of such section is
			 amended to read as follows:
				
					(c)Defense
				CounselSubject to subsection (e), trial counsel detailed for a
				military commission under this chapter must be—
						(1)a judge advocate
				(as so defined) who is—
							(A)a graduate of an
				accredited law school or is a member of the bar of a Federal court or of the
				highest court of a State; and
							(B)certified as
				competent to perform duties as trial counsel before general courts-martial by
				the Judge Advocate General of the armed force of which he is a member;
				or
							(2)a civilian who
				is—
							(A)a member of the bar
				of a Federal court or of the highest court of a State; and
							(B)otherwise
				qualified to practice before the military commission pursuant to regulations
				prescribed by the Secretary of
				Defense.
							.
			(c)Conforming
			 AmendmentsSuch section is further amended—
				(1)in subsection
			 (d)(1), by striking subsection (b)(1) and inserting
			 subsection (b);
				(2)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking Trial counsel and military defense counsel and
			 inserting Military trial counsel and defense counsel;
					(B)in paragraph (3),
			 by striking Military defense and inserting
			 Defense; and
					(C)in paragraph (4),
			 by striking trial counsel and military defense counsel and
			 inserting military trial counsel and defense counsel; and
					(3)in subsection (e),
			 by striking trial counsel or military defense counsel and
			 inserting military trial counsel or military defense
			 counsel.
				6.Exclusion from
			 trial by military commission of statements obtained by coercionSection 948r of title 10, United States
			 Code, is amended by striking subsections (c) and (d) and inserting the
			 following new subsection (c):
			
				(c)Exclusion of
				Statements Obtained by CoercionA statement obtained by use of
				coercion shall not be admissible in a military commission under this chapter,
				except against a person accused of coercion as evidence that the statement was
				made.
				.
		7.Modification of
			 authorities on rules for military commissions
			(a)Rules
			 GenerallySubsection (a) of section 949a of title 10, United
			 States Code, is amended to read as follows:
				
					(a)Procedures and
				Rules of Evidence(1) Pretrial, trial, and post-trial procedures,
				including elements and modes of proof, for cases triable by military commission
				under this chapter may be prescribed by the Secretary of Defense. Such
				procedures may not be contrary to or inconsistent with this chapter. Except as
				otherwise provided in this chapter or chapter 47 of this title, the procedures
				and rules of evidence applicable in trials by general courts-martial shall
				apply in trials by military commission under this chapter.
						(2)The Secretary of Defense may, in
				consultation with the Attorney General, make such exceptions in the
				applicability in trials by military commission under this chapter from the
				procedures and rules of evidence otherwise applicable in general courts-martial
				as may be required by the unique circumstances of the conduct of military or
				intelligence operations during hostilities. Such exceptions may not be contrary
				to or inconsistent with this
				chapter.
						.
			(b)Exclusion of
			 Evidence Seized Inside the United States Without
			 WarrantSubsection (b)(2)(B) of such section is amended by
			 inserting seized outside the United States after
			 Evidence.
			(c)Discretion of
			 Military Judge To Exclude Hearsay Evidence Determined To Be Unreliable or
			 Lacking in Probative ValueSubsection (b)(2)(E)(ii) of such
			 section is amended by striking if the party opposing the admission of
			 the evidence demonstrates that the evidence is unreliable or lacking in
			 probative value and inserting if the military judge determines,
			 upon motion by counsel, that the evidence is unreliable or lacking in probative
			 value.
			8.Self-representation
			 of accused before military commissionsSection 949c of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(c)Self-Representation
				by Accused(1) Notwithstanding any provision of subsection (b),
				the accused may represent himself in his defense before a military commission
				under this chapter.
					(2)The accused’s representation of
				himself in his defense shall be governed by such rules as the Secretary of
				Defense shall prescribe. Such rules, and any rights, privileges, or limitations
				under such rules, shall be consistent with rules applicable to
				self-representation by an accused in a criminal trial under the laws of the
				United States and international law.
					(3)If the accused represents himself
				under this subsection, the accused—
						(A)shall be assisted in his defense by
				military defense counsel detailed in accordance with subsection (b)(2);
				or
						(B)may be assisted in his defense by
				civilian defense counsel meeting the requirements of subsection (b)(3),
				together with military defense counsel so detailed.
						(4)Any civilian counsel assisting in the
				defense of an accused under this subsection shall comply with the provisions of
				subsection (b)(4).
					(5)Subsection (b)(7) shall not apply
				with respect to any defense counsel assisting in the defense of an accused
				under this subsection, except to the extent the accused is unable to carry out
				his
				defense.
					.
		9.Enhancement of
			 authorities on discovery of witnesses and other evidenceSubsection (d)(1) of such section is amended
			 by adding at the end the following:
			
				If the
			 military judge determines that the substitute is not sufficient to protect the
			 right of the defendant to a fair trial, the military judge
			 may—(A)dismiss the
				charges in their entirety;
				(B)dismiss the
				charges or specifications or both to which the information relates; or
				(C)take such other
				actions as may be required in the interest of
				justice.
				.
		10.Review of
			 military commission decisions by United States court of appeals for the armed
			 forces rather than court of military commission review
			(a)Review
				(1)In
			 generalSection 950f of title 10, United States Code, is amended
			 to read as follows:
					
						950f.Review by court
				of appeals for the armed forcesThe United States Court of Appeals for the
				Armed Forces, in accordance with procedures prescribed in regulations by the
				Secretary of Defense, shall review the record in each case that is referred to
				the Court by the convening authority under section 950c of this title with
				respect to any matter of law, including whether any rational fact finder could
				have concluded that there was sufficient evidence to establish guilt, raised by
				the
				accused.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of subchapter VI
			 of chapter 47A of such title is amended by striking the item relating to
			 section 950f and inserting the following new item:
					
						
							950f. Review by Court of Appeals for the
				Armed
				Forces.
						
						.
				(b)Conforming
			 Amendments
				(1)In
			 generalChapter 47A of title 10, United States Code, is further
			 amended as follows:
					(A)In section
			 950c(a), by striking the Court of Military Commission Review and
			 inserting the United States Court of Appeals for the Armed
			 Forces.
					(B)In section 950d,
			 by striking the Court of Military Commission Review each place
			 it appears and inserting the United States Court of Appeals for the
			 Armed Forces.
					(C)In section
			 950g(a)(2), by striking the Court of Military Commission Review
			 each place it appears and inserting the United States Court of Appeals
			 for the Armed Forces.
					(D)In section 950h,
			 by striking the Court of Military Commission Review each place
			 it appears and inserting the United States Court of Appeals for the
			 Armed Forces.
					(2)Uniform code of
			 military justiceSection 867a(a) of title 10, United States Code
			 (article 67a(a) of the Uniform Code of Military Justice), is amended by
			 striking Decisions and inserting Except as provided in
			 sections 950d and 950g of this title, decisions.
				11.Scope of review
			 of detention-related decisions
			(a)Scope of Review
			 of United States Court of Appeals for the District of Columbia
			 CircuitSection 950g of title 10, United States Code, is
			 amended—
				(1)by striking
			 subsection (c); and
				(2)by redesignating
			 subsection (d) as subsection (c).
				(b)Scope of
			 Authority for Review of Military Commission Procedures and
			 ActionsSubsection (b) of section 950j of such title is amended
			 to read as follows:
				
					(b)Limited Review
				of Military Commission Procedures and ActionsExcept as otherwise
				provided in this chapter, section 2241 of title 28, and any other habeas corpus
				provision, no court, justice, or judge shall have jurisdiction to hear or
				consider any claim or cause of action whatsoever, including any action pending
				on or filed after October 17, 2006, relating to the prosecution, trial, or
				judgment of a military commission under this chapter, including challenges to
				the lawfulness of procedures of military commissions under this
				chapter.
					.
			(c)Termination of
			 Superseded Authority for Review of CSRTSSection 1005(e) of the
			 Detainee Treatment Act of 2005 (10 U.S.C. 801 note) is amended by striking
			 paragraphs (2) through (4).
			12.Repeal of
			 prohibition on treaty obligations as establishing grounds for certain
			 claimsThe Military
			 Commissions Act of 2006 (Public Law 109–366) is amended by striking section
			 5.
		13.Implementation
			 of treaty obligations
			(a)In
			 GeneralSection 6(a) of the Military Commissions Act of 2006
			 (Public Law 109–366; 120 Stat. 2632; 18 U.S.C. 2441 note) is amended—
				(1)in paragraph
			 (2)—
					(A)in the first
			 sentence, by inserting after international character the
			 following: and preserve the capacity of the United States to prosecute
			 nationals of enemy powers for engaging in acts against members of the United
			 States Armed Forces and United States citizens that have been prosecuted by the
			 United States as war crimes in the past; and
					(B)by striking the
			 second sentence; and
					(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking the President has the authority for the United States to
			 interpret the meaning and application of the Geneva Conventions and to
			 promulgate and inserting the President has the authority,
			 subject to congressional oversight and judicial review, to promulgate;
			 and
						(ii)by
			 striking higher standards and;
						(B)in subparagraph
			 (B), by striking interpretations and inserting
			 rules; and
					(C)by amending
			 subparagraph (D) to read as follows:
						
							(D)The President
				shall notify other parties to the Geneva Conventions that the United States
				expects members of the United States Armed Forces and other United States
				citizens detained in a conflict not of an international character to be treated
				in a manner consistent with the standards described in subparagraph (A) and
				embodied in section 2441 of title 18, United States Code, as amended by
				subsection
				(b).
							.
					(b)Modification of
			 War Crimes Offenses
				(1)Inclusion of
			 denial of trial rights among offensesParagraph (1) of section
			 2441(d) of title 18, United States Code, is amended by adding at the end the
			 following new subparagraph:
					
						(J)Denial of trial
				rightsThe act of a person who intentionally denies one or more
				persons the right to be tried before a regularly constituted court affording
				all the judicial guarantees which are recognized as indispensable by civilized
				peoples as prescribed by common Article
				3.
						.
				(2)Inclusion of
			 imposition of cruel, inhuman, or degrading treatment or punishment among
			 offensesSuch section is further amended—
					(A)in paragraph (1),
			 by adding at the end the following new subparagraph:
						
							(K)Cruel, inhuman,
				or degrading treatment or punishmentThe act of a person who
				subjects, or conspires or attempts to subject, an individual in the custody or
				under the physical control of the United States Government, regardless of
				nationality or physical location, to cruel, inhuman, or degrading treatment or
				punishment.
							;
				and
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (D), by striking and at the end;
						(ii)in
			 subparagraph (E), by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(F)the term
				cruel, inhuman, or degrading treatment or punishment shall be
				applied for purposes of paragraph (1)(K) in accordance with the meaning given
				that term in section 6(c)(2) of the Military Commissions Act of 2006 (42 U.S.C.
				2000dd–0).
								.
						(3)Inclusion of
			 certain other violations of common article 3 among
			 offensesParagraph (1) of such section is further amended by
			 adding at the end the following new subparagraph:
					
						(L)Certain other
				violations of common article 3The act of a person not subject to
				chapter 47 of title 10 (the Uniform Code of Military Justice) who commits, or
				conspires or attempts to commit, an act not otherwise enumerated under this
				paragraph that constitutes a violation of common Article 3 and is an act which,
				if committed by a person subject to chapter 47 of title 10, would be punishable
				under that chapter by the penalty of death or confinement for one year or
				more.
						.
				(4)Additional
			 definitional mattersParagraph (2) of such section is further
			 amended—
					(A)in subparagraph
			 (D)—
						(i)by
			 striking clause (ii) and inserting the following new clause (ii):
							
								(ii)serious physical
				pain;
								;
				and
						(ii)in
			 clause (iii), by striking (other than cuts, abrasions, or
			 bruises); and
						(B)in subparagraph
			 (E)(ii), by striking and non-transitory.
					14.Restoration of
			 habeas corpus for individuals detained by the United States
			(a)RestorationSubsection
			 (e) of section 2241 of title 28, United States Code, is repealed.
			(b)Title
			 10Section 950j of title 10, United States Code, is amended by
			 striking subsection (b) and inserting the following:
				
					(b)Limited review
				of military commission procedures and actionsExcept as otherwise
				provided in this chapter or in section 2241 of title 28 or any other habeas
				corpus provision, and notwithstanding any other provision of law, no court,
				justice, or judge shall have jurisdiction to hear or consider any claim or
				cause of action whatsoever, including any action pending on or filed after the
				date of the enactment of the Military Commissions Act of 2006, relating to the
				prosecution, trial, or judgment of a military commission under this chapter,
				including challenges to the lawfulness of procedures of military commissions
				under this
				chapter.
					.
			15.Expedited
			 judicial review of military commissions act of 2006Notwithstanding any other provision of law,
			 the following rules shall apply to any civil action, including an action for
			 declaratory judgment, that challenges any provision of the Military Commissions
			 Act of 2006 (Public Law 109–366), or any amendment made by that Act, on the
			 ground that such provision or amendment violates the Constitution or the laws
			 of the United States:
			(1)The action shall
			 be filed in the United States District Court for the District of Columbia and
			 shall be heard in that Court by a court of three judges convened pursuant to
			 section 2284 of title 28, United States Code.
			(2)An interlocutory
			 or final judgment, decree, or order of the United States District Court for the
			 District of Columbia in an action under paragraph (1) shall be reviewable as a
			 matter of right by direct appeal to the Supreme Court of the United States. Any
			 such appeal shall be taken by a notice of appeal filed within 10 days after the
			 date on which such judgment, decree, or order is entered. The jurisdictional
			 statement with respect to any such appeal shall be filed within 30 days after
			 the date on which such judgment, decree, or order is entered.
			(3)It
			 shall be the duty of the United States District Court for the District of
			 Columbia and the Supreme Court of the United States to advance on the docket
			 and to expedite to the greatest possible extent the disposition of any action
			 or appeal, respectively, brought under this section.
			16.Effective
			 date
			(a)In
			 GeneralExcept as provided in subsection (b), the amendments made
			 by this Act shall take effect on October 17, 2006, the date of the enactment of
			 the Military Commissions Act of 2006 (Public Law 109–366), immediately after
			 the enactment of that Act and shall apply to all cases, without exception, that
			 are pending on or after such date.
			(b)Revisions to War
			 Crimes OffensesThe amendments made by section 13(b) shall take
			 effect on the date of the enactment of this Act.
			
